

116 HR 5587 IH: To amend the Federal Food, Drug, and Cosmetic Act with respect to the regulation of hemp-derived cannabidiol and hemp-derived cannabidiol containing substances.
U.S. House of Representatives
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5587IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2020Mr. Peterson (for himself, Mr. Comer, Ms. Pingree, and Mr. Massie) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Food, Drug, and Cosmetic Act with respect to the regulation of hemp-derived
			 cannabidiol and hemp-derived cannabidiol containing substances.
	
		1.Regulation of hemp-derived cannabidiol and hemp-derived cannabidiol containing substances
 (a)Inclusion in definition of dietary supplementSection 201(ff)(3)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)(3)(B)) is amended in each of clauses (i) and (ii) by inserting (other than hemp-derived cannabidiol or a hemp-derived cannabidiol containing substance) after an article.
 (b)Prohibited actSection 301(ll) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(ll)) is amended by inserting (other than hemp-derived cannabidiol or a hemp-derived cannabidiol containing substance) after public.
			2.Marketability study and report
 (a)StudyThe Secretary of Agriculture, in consultation with other relevant Federal and State agencies, shall complete a study on the market and regulatory barriers for producers operating under the domestic hemp production program specified in part 990 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (b)Contents of studyThe study under subsection (a) shall include— (1)the costs and requirements for establishing and operating a hemp testing program, including the costs and requirements for operating or contracting with a laboratory approved by the Drug Enforcement Agency;
 (2)the costs and requirements for the destruction of hemp crops determined to be in excess of 0.3 percent delta-9 tetrahydrocannabinol or opportunities for remediation or alternative uses;
 (3)the feasibility of producer compliance with sampling timetables; (4)the feasibility of producer compliance with reporting requirements; and
 (5)other known or potential challenges by the participation of States or producers in the domestic hemp production program.
 (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report on the study described in this section to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
			